Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Amended claims filed on Dec. 7, 2020 does not shows added limitations as “underline” and deleted limitations as “crossed out”.

Also, claims 5 – 15 is not shown as “canceled”.
Response to Arguments
Applicant's arguments filed on Oct. 13, 2020 with respect to claims 1 - 4 have been fully considered but they are not persuasive.

The applicants argument, “page 5 in office action notification refers to claim 5 which shouldn’t exists” on page 1.

The examiner’s response, “The office action is corrected to reflect claim 3”.

The applicants argument, “the corrected version of claims address 112 issues”, on page 2.

The examiner’s response, “for claim 3, 112 2nd indefinite is still there”.

The applicants argument, “Laird’s invention: what does reads on claimed an emergency text device”, on page 2.

The examiner’s response, “Laird discloses, an emergency message, such as a short message service text message or an e-mail message – paragraph 0032. A 


The applicants argument, “Laird’s invention can possibly place a call but nothing states that is actually articulates by itself any spoken message to any recipient”, on page 2.

The examiner’s response, “Laird discloses, in response to automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency – ABSTRACT, Figs. 1 - 8, paragraph 0009. Emergency calls are not, however, limited to voice calls and text messages. As used herein, "emergency call" includes all forms of communication that are attempted by the handset 100 in case of an emergency – paragraph 0033. If the handset 100 places an emergency call, the wireless telephone network 102 routes the call as dialed, such as to a public safety answering point PSAP 112. Here, PSAP 112 reads on the claimed emergency voice device, and ringing at PSAP telephone  reads on the claimed feature announce said emergency voice message to said contact – Fig. 1/112, paragraph 0029”.

The applicants argument, “my system actually places a call, then articulates by itself a spoken message to the emergency call recipient, as a call generator (6) is included. Thus, it can call the same efficiency – and at the same time – any landline or mobile line of any personal contact or private security or health company, or any police or fire station or hospital, so not just one PSAP that would possibly and hopefully be able to understand it”, on pages 2 and 3.

The examiner’s response, “the argued feature, is not part of claim language. Specifically, places a call, then articulates by itself a spoken message to the emergency call recipient along with, it can call the same efficiency – and at the same time – any landline or mobile line of any personal contact or private security or health company, or any police or fire station or hospital, so not just one PSAP that would possibly and hopefully be able to understand it”.

The applicants argument, “nothing states that Laird’s invention converts geolocation data into street address, should this data be voiced by a recipient system. 

The examiner’s response, “Laird teaches, in response to automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency (ABSTRACT, Figs. 1 - 8, paragraph 0009). The handset also sends information to the campus security management system regarding the current location of the handset. This location information can be obtained from any available source, such as a global positioning system GPS receiver in the handset, wireless carrier telephone network location information - such as information based on which cell sites receive signals from the handset, time of arrival and/or angle of arrival of these signals and/or location information gathered from communications between the handset and WLANs in the vicinity of the handset (paragraphs 0013, 0027).

The user specifies a destination location to the campus security management server 114 by selecting the destination from a menu or by typing the destination's name or other identifier on the keypad of the handset 100”.

The applicant’s argument, “in the context of emergency situations, being sure that the message of the user reaches immediately the intended emergency contact(s) and that the message is immediately understood without any risk of information loss or corruption is of essence. My system can call and speak efficiently to any landline or mobile line, whereas Laird’s apparently cannot”, on page 3.

The examiner’s response, “the argued feature - in the context of emergency situations, being sure that the message of the user reaches immediately the intended emergency contact(s) and that the message is immediately understood without any risk of information loss or corruption is of essence and system can call and speak efficiently to any landline or mobile line, is not part of the claim language, At the same time, Laird discloses, the database 130 can also store the user's name, physical description, photograph, affiliation with the campus - e.g. student, faculty, staff or visitor, medical history, medical condition, drug allergies, home address and telephone number, campus address and telephone number, doctor's contact information, a person to contact. Here, doctor’s contact information, a person to contact reads on the claimed emergency voice device, and ringing at doctor’s telephone, a person to contact telephone reads on the claimed feature announce said emergency voice message to said contact – paragraph 0064. The reminder messages prompt the user through audible or tactile announcements – paragraph 0258”.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 limitations, “a triggering means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification describes related paragraphs for Figs. 1 and 2 describes corresponding means.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Tin claim 3, the term, “an emergency device” in line 5, relates to (5 and 11), at the same time the term “the emergency relay device” in line 7 in claim 1 relates to (5). According 5 represents what – an emergency device or an emergency relay device, makes the claim language, as being indefinite for failing to particularly point out and distinctly claim the subject matter.

According to claim 1, an emergency relay device is relates to (5) and emergency text device relates to (11). It is unclear in claim 3, “an emergency device” (5 and 11) is which device in view of claim 1? This makes the claim language, as being indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over
Laird US PGPub: US 2005/0085257 A1 Apr. 21, 2005.

Regarding claim 1, Laird discloses,

an emergency message transmission system (in response to automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency – ABSTRACT, Figs. 1 - 8, paragraph 0009. If the handset cannot communicate directly with the communications carrier or WLAN - for example, because the handset is in a "dead zone", the handset sends the messages via other nearby handsets, which relay the messages – paragraph 0010. The handset 100 can also detect emergency call attempts by other mechanisms, such as by detecting an activation of a "panic button" on the handset or a panic button activation on a wearable device 121, which is communicated to the handset by the wearable device – paragraph 0035. A wearable device 121 can include one or more biometric sensors and can be linked to the handset 100, such as via a Bluetooth or optical link – paragraph 0100. Some sensors provide binary i.e., yes/no values, such as push buttons or smoke detectors – paragraph 0101), including: 

a triggering means (detecting an activation of a "panic button" on the handset or a panic button activation on a wearable device 121, which is communicated to the handset by the wearable device. Here, a panic button on a wearable device 121 reads on a triggering means – paragraph 0035) activated by pressure or contact (the handset 100 can also detect emergency call attempts by other mechanisms, such as by detecting an activation of a "panic button" on the handset or a panic button activation on a wearable device 121, which is communicated to the handset by the wearable device – paragraph 0035. A wearable device 121 can include one or more biometric sensors and can be linked to the handset 100, such as via a Bluetooth or optical link – paragraph 0100. Some sensors provide binary i.e., yes/no values, such as push buttons or smoke detectors – paragraph 0101), 

a mobile application, designed to be installed on a mobile device, and cooperating with the triggering means (when the application program being executed by the CPU 218 of the handset 100 detects an emergency or an attempt to place an emergency call – Figs. 1/100, 2/218, paragraph 0040),

an emergency relay device (if the handset cannot communicate directly with the communications carrier or WLAN - for example, because the handset is in a "dead zone", the handset sends the messages via other nearby handsets, which relay the messages. Here, nearby handsets reads on the claimed feature, an emergency relay device – paragraph 0010. The other handsets 120 relays the messages to the wireless telephone system 102 or the WLAN 119, or by placing a call to the campus security management server 224 or a modem indirectly connected to the server – Fig. 1/120, paragraph 0043. A server 116 forwards the messages via a wide area network WAN, such as the Internet 118, to the campus security management server 114. One or more of a carrier's data services or text messaging services, such as the short message service, can be used to carry the messages. Here, a server 116 also can be reads on the claimed feature, an emergency relay device – paragraph 0041), and 

a call generating device connected to the emergency relay device (in response to automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency – ABSTRACT, Figs. 1 - 8, paragraph 0009. If the handset 100 places an emergency call, the wireless telephone network 102 routes the call as dialed, such as to a public safety answering point PSAP 112 – Fig. 1/112, paragraph 0029),

wherein the mobile application is configured to transmit, in response to an activation of the triggering means (detecting an activation of a "panic button" on the handset or a panic button activation on a wearable device 121, which is communicated to the handset by the wearable device – paragraph 0035. When the application program being executed by the CPU 218 of the handset 100 detects an emergency or an attempt to place an emergency call – Figs. 1/100, 2/218, paragraph 0040), an emergency SMS message (an emergency message, such as a short message service text message or an e-mail message – paragraph 0032) via a mobile network, in particular GSM (the GSM family of protocols – paragraph 0036), to an emergency relay device (if the handset cannot communicate directly with the communications carrier or WLAN - for example, because the handset is in a "dead zone", the handset sends the messages via other nearby handsets, which relay the messages. Here, nearby handsets reads on an emergency relay device – paragraph 0010. The other handsets 120 relays the messages to the wireless telephone system 102 or the WLAN 119, or by placing a call to the campus security management server 224 or a modem indirectly connected to the server – Fig. 1/120, paragraph 0043) and/or an emergency text device (an emergency message, such as a short message service text message or an e-mail message – paragraph 0032. A server 116 forwards the messages via a wide area network WAN, such as the Internet 118, to the campus security management server 114. One or more of a carrier's data services or text messaging services, such as the short message service, can be used to carry the messages – paragraph 0041. If the handset 100 places an emergency call, the wireless telephone network 102 routes the call as dialed, such as to a public safety answering point PSAP 112. Here, a public safety answering point PSAP 112 reads on claimed an emergency text device – Fig. 1/112, paragraph 0029), 

wherein the call generating device is configured to produce an emergency voice message corresponding to the emergency SMS message transmitted by the emergency relay device, then initiate a phone call to the emergency voice device of an emergency contact and announce said emergency voice message to said contact (in response to automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency – ABSTRACT, Figs. 1 - 8, paragraph 0009. Emergency calls are not, however, limited to voice calls and text messages. As used herein, "emergency call" includes all forms of communication that are attempted by the handset 100 in case of an emergency – paragraph 0033. If the handset 100 places an emergency call, the wireless telephone network 102 routes the call as dialed, such as to a public safety answering point PSAP 112. Here, PSAP 112 reads on the claimed emergency voice device, and ringing at PSAP telephone  reads on the claimed feature announce said emergency voice message to said contact – Fig. 1/112, paragraph 0029. An operator monitoring the dispatcher workstation 122 can place a call to the PSAP 112 and provide additional information about the emergency, such as its vertical position. Alternatively, the operator can be prepared to receive a call from the PSAP 112 soliciting additional information about the emergency – paragraph 0068. The database 130 can also store the user's name, physical description, photograph, affiliation with the campus - e.g. student, faculty, staff or visitor, medical history, medical condition, drug allergies, home address and telephone number, campus address and telephone number, doctor's contact information, a person to contact. Here, doctor’s contact information, a person to contact reads on the claimed emergency voice device, and ringing at doctor’s telephone, a person to contact telephone reads on the claimed feature announce said emergency voice message to said contact – paragraph 0064. The reminder messages prompt the user through audible or tactile announcements – paragraph 0258), 

wherein the mobile application comprises a geolocation feature and the emergency SMS message comprises geolocation data (the handset also sends information to the campus security management system regarding the current location of the handset – paragraphs 0013, 0015, 0027. The handset 100 can include a GPS receiver or other facility, by which an application program executing within the handset can ascertain the location of the handset – paragraph 0096), 

wherein the SMS emergency message comprises personal data (in response to automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency – ABSTRACT, Figs. 1 - 8, paragraph 0009. A wearable device button functions can be programmed to allow a user to quickly summon help in the event of a personal emergency, while minimizing the possibility of unintentionally generating a 911 or other type of emergency call – paragraph 0186. The primary function of a wearable device is for a user to be able to quickly summon help in the event of a personal emergency of a nature that prevents them from using their handset to make an emergency call. The wearable device can be equipped with recessed buttons, and the device can be programmed to recognize sequences of button pushes to generate an emergency call – paragraph 0187. Messages from the handset 100 include an identifier of the sending handset or an identity of the user – paragraph 0065), wherein the mobile application comprises a functionality for defining the number of said emergency text device (if the handset 100 places an emergency call, the wireless telephone network 102 routes the call as dialed, such as to a public safety answering point PSAP 112. Here, a public safety answering point PSAP 112 reads on claimed the emergency text device – Fig. 1/112, paragraph 0029. These predetermined destinations can include the emergency dialed numbers, text message destinations and e-mail destinations, as described above, as well as other destinations, such as a telephone number of a college campus security organization – paragraph 0034),

wherein the mobile application comprises a functionality for defining the number of said emergency voice device (these predetermined destinations can include the emergency dialed numbers, text message destinations and e-mail destinations, as described above, as well as other destinations, such as a telephone number of a college campus security organization – paragraph 0034), 

wherein the triggering means comprises, particularly consists of, a trigger device, connectable (the handset 100 can also detect emergency call attempts by other mechanisms, such as by detecting an activation of a "panic button" on the handset or a panic button activation on a wearable device 121, which is communicated to the handset by the wearable device – paragraph 0035), in particular via Bluetooth (a wearable device 121 can include one or more biometric sensors and can be linked to the handset 100, such as via a Bluetooth or optical link – paragraph 0100), to the mobile device comprising the mobile application, and the triggering means is activated by powering up the trigger device electrically (an alarm is triggered, either manually or automatically – paragraph 0160. sensors and wearable devices can communicate with the handset 100 over a wireless channel, such as Bluetooth. These devices can be configured to trigger emergency notifications via the handset, including placing calls to 911, placing calls to security services or triggering alarms – paragraph 0174), 

wherein the mobile application and/or the call generating device is configured a street address (in response to automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency – ABSTRACT, Figs. 1 - 8, paragraph 0009. The dispatcher workstation 128 can display information about a user, such as the most recent check-in time, whether the most recent check-in was late, whether a call to an emergency service - such as 911 is in progress, a reason why the user is an alarm state as well as user information - including phone number, address, name, description and photograph – paragraph 0163. The route selection window provides a static map of the campus with location designations and provides a lookup capability by address, building name, building/room number and key terms – paragraph 0225), 

but, does not disclose, which network entity, “convert the geolocation data into a street address” and wherein the triggering means comprises “a button included in the graphical interface of the mobile application”. 

Laird teaches, in response to automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency (ABSTRACT, Figs. 1 - 8, paragraph 0009). The handset also sends information to the campus security management system regarding the current location of the handset. This location information can be obtained from any available source, such as a global positioning system GPS receiver in the handset, wireless carrier telephone network location information - such as information based on which cell sites receive signals from the handset, time of arrival and/or angle of arrival of these signals and/or location information gathered from communications between the handset and WLANs in the vicinity of the handset (paragraphs 0013, 0027).

The user specifies a destination location to the campus security management server 114 by selecting the destination from a menu or by typing the destination's name or other identifier on the keypad of the handset 100. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency of Laird (Laird, ABSTRACT, Figs. 1 - 8, paragraphs 0009, 0033, 0068), wherein the system of Laird, would have detailed design which network entity performs specific functions and/or steps, is engineering and/or design and/or network operator’s choice and/or network efficiency by combining several network entities performing specific steps and/or single network entity performs all the steps, and systems that report potential emergency situations, including emergency telephone call 911 systems and, more particularly, to systems that provide secondary notifications of emergency calls to third parties (Laird, paragraph 0003).

Regarding claim 2, Laird discloses,

an emergency message transmission kit (in response to automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency – ABSTRACT, Figs. 1 - 8, paragraph 0009), comprising a mobile application (when the application program being executed by the CPU 218 of the handset 100 detects an emergency or an attempt to place an emergency call – Figs. 1/100, 2/218, paragraph 0040) and a triggering means of claim 1 (detecting an activation of a "panic button" on the handset or a panic button activation on a wearable device 121, which is communicated to the handset by the wearable device. Here, a panic button on a wearable device 121 reads on a triggering means – paragraph 0035).  

Regarding claim 3, Laird discloses,

a method of transmitting an emergency message by means of a system of claim 1, comprising the following steps: 

trigger the generation of an emergency message (detecting an activation of a "panic button" on the handset or a panic button activation on a wearable device 121, which is communicated to the handset by the wearable device. Here, a panic button on a wearable device 121 reads on a triggering means – paragraph 0035) by pressure or contact (the handset 100 can also detect emergency call attempts by other mechanisms, such as by detecting an activation of a "panic button" on the handset or a panic button activation on a wearable device 121, which is communicated to the handset by the wearable device – paragraph 0035. A wearable device 121 can include one or more biometric sensors and can be linked to the handset 100, such as via a Bluetooth or optical link – paragraph 0100. Some sensors provide binary i.e., yes/no values, such as push buttons or smoke detectors – paragraph 0101), 

transmit, in response to said step of triggering (detecting an activation of a "panic button" on the handset or a panic button activation on a wearable device 121, which is communicated to the handset by the wearable device – paragraph 0035. When the application program being executed by the CPU 218 of the handset 100 detects an emergency or an attempt to place an emergency call – Figs. 1/100, 2/218, paragraph 0040), an emergency SMS message (an emergency message, such as a short message service text message or an e-mail message – paragraph 0032) via a mobile network, in particular GSM (the GSM family of protocols – paragraph 0036), the emergency SMS message (an emergency message, such as a short message service text message or an e-mail message – paragraph 0032) via a mobile network, in particular GSM (the GSM family of protocols – paragraph 0036), to an emergency device (if the handset 100 places an emergency call, the wireless telephone network 102 routes the call as dialed, such as to a public safety answering point PSAP 112. Here, a public safety answering point PSAP 112 reads on claimed an emergency device – Fig. 1/112, paragraph 0029. The database 130 can also store the user's name, physical description, photograph, affiliation with the campus - e.g. student, faculty, staff or visitor, medical history, medical condition, drug allergies, home address and telephone number, campus address and telephone number, doctor's contact information, a person to contact. Here, doctor’s contact information, a person to contact reads on the claimed emergency device – paragraph 0064. The reminder messages prompt the user through audible or tactile announcements – paragraph 0258), 

produce an emergency voice message corresponding to the emergency SMS message transmitted by the emergency relay device (if the handset cannot communicate directly with the communications carrier or WLAN - for example, because the handset is in a "dead zone", the handset sends the messages via other nearby handsets, which relay the messages. Here, nearby handsets reads on the claimed feature, the emergency relay device – paragraph 0010. The other handsets 120 relays the messages to the wireless telephone system 102 or the WLAN 119, or by placing a call to the campus security management server 224 or a modem indirectly connected to the server – Fig. 1/120, paragraph 0043. A server 116 forwards the messages via a wide area network WAN, such as the Internet 118, to the campus security management server 114. One or more of a carrier's data services or text messaging services, such as the short message service, can be used to carry the messages. Here, a server 116 also can be reads on the claimed feature, the emergency relay device – paragraph 0041), 

initiate a phone call to the emergency voice device, and announce said emergency voice message to an emergency contact when said contact picks up the emergency voice device (in response to automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency – ABSTRACT, Figs. 1 - 8, paragraph 0009. Emergency calls are not, however, limited to voice calls and text messages. As used herein, "emergency call" includes all forms of communication that are attempted by the handset 100 in case of an emergency – paragraph 0033. If the handset 100 places an emergency call, the wireless telephone network 102 routes the call as dialed, such as to a public safety answering point PSAP 112. Here, PSAP 112 reads on the claimed emergency voice device, and ringing at PSAP telephone and answers the call, reads on the claimed feature, announce said emergency voice message to an emergency contact when said contact picks up the emergency voice device – Fig. 1/112, paragraph 0029. An operator monitoring the dispatcher workstation 122 can place a call to the PSAP 112 and provide additional information about the emergency, such as its vertical position. Alternatively, the operator can be prepared to receive a call from the PSAP 112 soliciting additional information about the emergency – paragraph 0068. The database 130 can also store the user's name, physical description, photograph, affiliation with the campus - e.g. student, faculty, staff or visitor, medical history, medical condition, drug allergies, home address and telephone number, campus address and telephone number, doctor's contact information, a person to contact. Here, doctor’s contact information, a person to contact reads on the claimed emergency voice device, and ringing at doctor’s telephone, a person to contact telephone reads on the claimed feature announce to announce said emergency voice message to an emergency contact when said contact picks up the emergency voice device – paragraph 0064. The reminder messages prompt the user through audible or tactile announcements – paragraph 0258),

geolocate a user, and introduce geolocation data into the emergency SMS message (the handset also sends information to the campus security management system regarding the current location of the handset – paragraphs 0013, 0015, 0027. The handset 100 can include a GPS receiver or other facility, by which an application program executing within the handset can ascertain the location of the handset – paragraph 0096. These predetermined destinations can include the emergency dialed numbers, text message destinations and e-mail destinations, as described above, as well as other destinations, such as a telephone number of a college campus security organization – paragraph 0034), 

convert the geolocation data into a street address (in response to automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency – ABSTRACT, Figs. 1 - 8, paragraph 0009. The dispatcher workstation 128 can display information about a user, such as the most recent check-in time, whether the most recent check-in was late, whether a call to an emergency service - such as 911 is in progress, a reason why the user is an alarm state as well as user information - including phone number, address, name, description and photograph – paragraph 0163. The route selection window provides a static map of the campus with location designations and provides a lookup capability by address, building name, building/room number and key terms – paragraph 0225), 

include personal data of the user into the emergency SMS message (in response to automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency – ABSTRACT, Figs. 1 - 8, paragraph 0009. A wearable device button functions can be programmed to allow a user to quickly summon help in the event of a personal emergency, while minimizing the possibility of unintentionally generating a 911 or other type of emergency call – paragraph 0186. The primary function of a wearable device is for a user to be able to quickly summon help in the event of a personal emergency of a nature that prevents them from using their handset to make an emergency call. The wearable device can be equipped with recessed buttons, and the device can be programmed to recognize sequences of button pushes to generate an emergency call – paragraph 0187. Messages from the handset 100 include an identifier of the sending handset or an identity of the user – paragraph 0065),

but, does not disclose, which network entity, “convert the geolocation data into a street address”.

Laird teaches, in response to automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency (ABSTRACT, Figs. 1 - 8, paragraph 0009). The handset also sends information to the campus security management system regarding the current location of the handset. This location information can be obtained from any available source, such as a global positioning system GPS receiver in the handset, wireless carrier telephone network location information - such as information based on which cell sites receive signals from the handset, time of arrival and/or angle of arrival of these signals and/or location information gathered from communications between the handset and WLANs in the vicinity of the handset (paragraphs 0013, 0027).

The user specifies a destination location to the campus security management server 114 by selecting the destination from a menu or by typing the destination's name or other identifier on the keypad of the handset 100. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the automatically detecting an emergency, the handset provides a server with the identity and location of the handset and information about the emergency of Laird (Laird, ABSTRACT, Figs. 1 - 8, paragraphs 0009, 0033, 0068), wherein the system of Laird, would have detailed design which network entity performs specific functions and/or steps, is engineering and/or design and/or network operator’s choice and/or network efficiency by combining several network entities performing specific steps and/or single network entity performs all the steps, and systems that report potential emergency situations, including emergency telephone call 911 systems and, more particularly, to systems that provide secondary notifications of emergency calls to third parties (Laird, paragraph 0003).

Regarding claim 4, Laird discloses,

a computer program product, in particular a mobile application and/or a server application, loadable in the memory of at least one electronic device, in particular a mobile device and/or a call generating device, comprising software code portions designed to carry out the steps of a method of claim 3 (when the application program being executed by the CPU 218 of the handset 100 detects an emergency or an attempt to place an emergency call – Figs. 1/100, 2/218, paragraph 0040. Software handlers for the sensors can be loaded in the handset 100 – paragraph 0102. The rules loaded into the handset 100 are constructed to detect situations that indicate that the user is lost, in danger, in fear, being attacked, ill – paragraph 0147). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642